Name: Commission Regulation (EEC) No 870/92 of 6 April 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /24 Official Journal of the European Communities 7. 4. 92 COMMISSION REGULATION (EEC) No 870/92 of 6 April 1992 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 3 April 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regu ­ lation (EEC) No 2205/90 Is), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (,0) as last amended by Regulation (EEC) No 1740/78 (!1 ) the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 784/92 (% as amended by Regulation (EEC) No 815/92 0 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (9) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 784/92 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 73, 19. 3. 1992, p. 7. O OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 164, 24 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9. (*) OJ No L 357, 28. 12. 1991 , p. 84. O OJ No L 86, 1 . 4. 1992, p. 80. (*) OJ No L 182, 3. 7. 1987, p. 49. f) OJ No L 281 , 1 . 11 . 1975, p. 65. This Regulation shall enter into force on 7 April 1992. H OJ No L 168, 25. 6. 1974, p. 7. (") OJ No L 202, 26. 7 . 1978, p. 8 . Official Journal of the European Communities No L 91 /257. 4. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 6 April 1992 altering the import levies on products processed from cereals and rice (ECU/tonne) Import 0 levies CN code ACP Third countries (other than ACP)0 1102 20 10 250,11 256,15 1102 20 90 141,73 144,75 1103 13 10 250,11 256,15 1103 13 90 141,73 144,75 1103 29 40 250,11 256,15 11041950 250,11 256,15 1104 23 10 222,32 22534 1104 23 30 22232 225,34 1104 23 90 141,73 144,75 1104 30 90 104,21 110,25 1 1 06 20 90 220,08 (3) 244,26 1108 1200 223,71 244,26 1108 1300 223,71 244,26 0 1108 14 00 111,85 244,26 1108 19 90 111,850 244,26 1702 30 51 291,80 388,52 1702 30 59 223,71 290,20 1702 30 91 291,80 388,52 1702 30 99 223,71 290,20 1702 40 90 223,71 290,20 1702 90 50 223,71 290,20 1702 90 75 305,69 402,41 1702 90 79 212,59 279,08 2106 90 55 223,71 290,20 2303 10 11 277,90 459,24 No L 91 /26 Official Journal of the European Communities 7. 4. 92 (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. ( ®) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90. 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.